—Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by amended order of the Supreme Court, Wyoming County [Mark H. Dadd, A.J.], entered September 11, 2003) to review two determinations of respondent. The determinations found after Tier III hearings that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding with respect to the determination .dated September 10, 2003 be and the same *980hereby is unanimously dismissed as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]) and the determination dated September 12, 2003 is confirmed without costs and the amended petition with respect to that determination is dismissed. Present—Wisner, J.P., Hurlbutt, Kehoe, Martoche and Lawton, JJ.